•Atkinson, J.,
concurs in the judgment of reversal, but not in all that is said in the third division. The statute (Ga. L. 1939, pp. 315-316), provides that “in all actions against railroad companies, for damages done to persons or property, proof of injury inflicted by the running of locomotives or cars of such company shall be prima facie evidence of the want of reasonable skill, and care on the part of the servants of the company in reference to such injury.” This should be construed as a provision for raising a presumption of negligence against a railroad company in such actions by “proof of injury inflicted by the running of locomotives or cars of such company.” Under such construction the act should be held to be unconstitutional under application of the principles announced by the Supreme Court of the United States in Western & Atlantic R. Co. v. Henderson, 279 U. S. 639; Mobile &c. R. Co. v. Turnipseed, 219 U. S. 37 (supra).
Mr. Justice Hill concurs in the foregoing.